DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.

Claim Status
Claims 21-29 and 32-39 are pending.
Claims 33-39 are new.
Claims 1-20  and 30-31 are cancelled.
Claims 27-29 and 35-39 are withdrawn as being directed to a non-elected invention, the election having been made on 9/18/2020. The new subject matter of a peptide complex in claims 35-39 was not previously presented and not the elected group; otherwise the subject matter would have been restricted to a group separated from the elected group I directed to a peptide comprising SEQ ID NO: 20. Thus, claims 35-39 are withdrawn and not examined. However, if a patentable subject matter is identified, all restricted groups may be rejoined.
Claims 21-26 and 32-34 have been examined.
Priority
This application is a CON of 16/371610 filed on 04/01/2019.

Withdrawn Rejection
The rejection of claims 30-32 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn because the cancellation of claims 30-31 overcomes the rejection.
The provisional nonstatutory double patenting rejection over the copending Application No. 16/371,610 is withdrawn because the copending application has been abandoned.

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 25-26, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce et al. (WO 03/051910 A2, previously cited 10/26/2020) in view of Khachatoorian et al. (Virology. 2015 January 15; 475: 46–55, previously cited 10/26/2020).
Claim 21 is drawn to a peptide comprising SEQ ID NO: 20.

    PNG
    media_image1.png
    181
    405
    media_image1.png
    Greyscale
Joyce et al. teach inhibitors of hepatitis C virus protease (Abstract). Joyce et al. teach a protease inhibitor formula comprising an underlined core sequence of GRI with 0-9 flanking sequences at both N and C terminus shown as X1-GRI-X2; wherein, X1 and X2 = 0-9 amino acid residues (p18, line 17-22). Joyce et al. further show an HCV inhibitor comprising a peptide sequence of KKGSV23VIVGRIVLSGK (p34, line 28-30). Joyce et al. suggest substitution of V23 with a natural or non-natural amino acid to optimize the binding affinity of an HCV inhibitory peptide to treat HCV shown above (p37, Table 4).
Joyce et al. do not explicitly teach a substitution of valine to cyclohexylglycine.
Similarly, Khachatoorian et al. teach substitution of a hydrophobic valine residue with a non-natural amino acid cyclohexylglycine (Chg) to optimize the antiviral activity of a peptide against various HCV strains (p5, para 1) shown as follows (p26, Table 1). Because both references teach substitute a valine residue within an HCV inhibitory peptide to optimize its 
    PNG
    media_image2.png
    643
    626
    media_image2.png
    Greyscale
binding affinity to its ligand, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to modify a valine residue (e.g., V23) in Joyce’s HCV inhibitor peptide. See MPEP 2143(I)(G) “Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention”. Joyce’s HCV inhibitor peptide comprises a valine residue substituted by cyclohexylglycine (Chg) in comparison to the instant SEQ ID NO: 20 as follows, reading on the instant claims 21-22 and 33.

    PNG
    media_image3.png
    113
    438
    media_image3.png
    Greyscale

With respect to claim 23, Joyce et al. teach the anti-HCV peptide further conjugated to a macromolecular carrier of lipid-fatty acid, polyethylene glycol, or carbohydrates to increase stability and regulate bioactivity (p16, line 29-33).
With respect to claims 25-26, Joyce et al. teach peptide of HCV protease inhibitors and ribavirin are generally administered to individuals in a formulation, (p24, line 1-3), reading on the composition further comprising an antiviral drug of ribavirin.
With respect to claim 32, Joyce et al. in view of Khachatoorian et al. teach a peptide sequence 100% homology to the instant SEQ ID No: 20. MPEP 2112.01 (II) states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Since the peptide inhibitor taught by Joyce et al. in view of Khachatoorian et al. is identical to the instant SEQ ID NO: 20, the prior art peptide would have a higher them1al stability than a NS4A peptide consisting of SEQ ID NO: 4 as claimed.
With respect to claim 34, Joyce et al. in view of Khachatoorian et al. teach a peptide sequence 100% homology to the instant SEQ ID No: 20. MPEP 2112.01 (II) states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Since the peptide inhibitor taught by Joyce et al. in view of Khachatoorian et al. is identical to the instant SEQ ID NO: 20, the prior art peptide would have a Kd of about 70 nM and that has a higher binding affinity for NS3 (SEQ ID NO: 3) than a control peptide (SEQ ID NO: 4) as claimed.
One or ordinary skill in the art before the effective filing date of this invention would have found it obvious to modify Joyce’s anti-HCV peptide with Khachatoorian’s cyclohexylglycine (Chg) because (a) Joyce et al. show an HCV inhibitor comprising a peptide sequence of KKGSV23VIVGRIVLSGK (p34, line 28-30). Joyce et al. suggest substitution of V23 with a non-natural amino acid to optimize the binding affinity of an HCV inhibitory peptide to treat HCV shown above (p37, Table 4), and (b) Khachatoorian et al. teach substitution of a hydrophobic valine residue with a non-natural amino acid cyclohexylglycine (Chg) to optimize the antiviral activity of a peptide against various HCV strains (p5, para 1; p26, Table 1). The combination would have reasonable expectation of success because both references teach substitution of Val with a non-natural amino acid to optimize the anti-HCV activity of a peptide.
Applicant’s Argument
The prior art does not disclose or suggest the high thermal stability or the significantly lower Kd of Pep-15 (SEQ ID NO:2) as required by claims 32 and 34.These properties are unexpected as well as significant for treatment of hepatitis as the higher thermal stability and lower Kd enhance the binding of Pep-15 to NS3 and prolong its ability to inhibit NS3 proteolytic activity thus blocking viral replication (Remarks, p6, para 3).
Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive for the reasons as follows.
The thermal stability and lower Kd of SEQ ID NO: 20 discovered by applicant are intrinsic properties of the prior art peptide identical to the instant SEQ ID NO: 20 as a result of substitution of V23 in Joyce’s anti-HCV peptide by Khachatoorian’s cyclohexylglycine (Chg). MPEP 2112.01 (II) states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Furthermore, MPEP 2144 (IV) states “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”
For at least the reasons above, the arguments are not persuasive.

New ground of Objection and Rejection
Claim Objections
Claim 24 is objected to because of the following informalities: The term “monodiglyceride” in line 2 of claim 24 was misspelled. It should be “monoglyceride”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Joyce et al. in view of Khachatoorian et al. as applied to claims 21-23, 25-26, 32-34 and further in view of Kalkeri et al. (US 2005/0120398 A1).
Claim 24 is drawn to a composition comprising the peptide of claim 21 and at least one fixed oil carrier selected from the group consisting of a monoglyceride and a diglyceride.
Joyce et al. in view of Khachatoorian et al. teach a composition comprising an anti-HCV protease inhibitor (e.g., the instant SEQ ID No: 20) and an antiviral drug of ribavirin for injection into an affected organ (p24, line 1 and line 11).
Joyce et al. in view of Khachatoorian et al. do not explicitly teach an injectable composition comprising a fixed oil carrier of monoglyceride and/or diglyceride.
Similarly, Kalkeri et al. a combination therapy comprising a HCV protease inhibitor and another anti-viral agent such as ribavirin [0114]. Kalkeri et al. teach the combination is modified to allow administration by injection [0148]. Kalkeri et al. teach fixed oils are conventionally employed as a solvent or suspending medium for an injectable formulation and further suggest the fixed oils are synthetic mono- or di-glycerides [0152]. Because both Joyce et al. and Kalkeri et al. teach an injectable composition comprising a HCV protease inhibitor and another anti-viral agent of ribavirin, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to use Kalkeri’s fixed oil of a synthetic monoglyceride or di-glycerides as a solvent or suspending medium for the injected composition comprising a HCV protease inhibitor taught by Joyce et al. in view of Khachatoorian et al.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Joyce et al. in view of Khachatoorian et al.) with Kalkeri et al. fixed oils because Kalkeri et al. teach fixed oils are conventionally employed as a solvent or suspending medium for an injectable formulation and further suggest the fixed oils are synthetic mono- or di-glycerides [0148, 0152]. The combination would have reasonable expectation of success because both Joyce et al. and Kalkeri et al. teach an injectable composition comprising a HCV protease inhibitor and another anti-viral agent of ribavirin.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
23-April-2022
/ARADHANA SASAN/Primary Examiner, Art Unit 1615